COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Paul T. Zurita v. The State of Texas

Appellate case number:     01-17-00274-CR; 01-17-00275-CR

Trial court case number: CR-14-0693; CR-16-0646

Trial court:               22nd District Court of Hays County

        The clerk’s record was filed on May 3, 2017, but the reporter’s record has not been filed.
On June 7, 2017, the Clerk of this Court notified appellant’s counsel, Larry Warner, that the court
reporter responsible for preparing the record in this appeal informed the Court that arrangements
had not been made to pay for the record and this Court’s records indicated that appellant is not
appealing as indigent. See TEX. R. APP. P. 35.3(b). The Clerk further notified appellant’s counsel
that unless he caused the reporter’s record to be filed in this Court, made arrangements to pay for
the reporter’s record, or provided proof that he is entitled to proceed without payment of costs by
July 7, 2017, the Court might consider the appeal without a reporter’s record. See TEX. R. APP. P.
37.3(c). Appellant’s counsel failed to respond and has not provided the Court with evidence
showing that appellant has paid or made arrangements to pay the court reporter or caused a
reporter’s record to be filed in the Court.

       Accordingly, we abate the appeal and remand the cause to the trial court to conduct a
hearing at which a representative of the Hays County District Attorney’s Office and appellant’s
appellate counsel, Larry Warner, shall be present. At the trial court’s discretion, appellant may be
present for the hearing in person or by closed-circuit video teleconferencing.

       We direct the trial court to:
           1) Determine whether appellant still wishes to pursue this appeal;
           2) Determine whether appellant’s counsel, Larry Warner, intends to represent
              appellant on appeal; and, if not, whether to allow counsel to withdraw;
           3) Determine whether appellant is now indigent, and
                 a. if appellant is indigent, (i) appoint substitute appellate counsel at no cost to
                    appellant if appellant’s counsel is allowed to withdraw and (ii) order the
                    court reporter to file the reporter’s record in this case within 30 days of the
                     date of the hearing, at no cost to appellant;
                 b. if appellant is not indigent and appellant’s counsel is allowed to withdraw,
                     admonish appellant regarding the dangers and disadvantages of self-
                     representation, and:
                           1. determine whether appellant is knowingly and intelligently waiving
                              his right to counsel and (A) if so, obtain a written waiver of the right
                              to counsel, or (B) if appellant does not wish to proceed pro se,
                              provide a deadline of no more than 30 days from the date of the
                              hearing by which appellant must hire substitute counsel; and
                           2. provide a deadline of no more than 30 days from the date of the
                              hearing by which appellant must provide written evidence
                              demonstrating payment of the reporter’s record and further notify
                              appellant that failure to provide such evidence may result in
                              consideration of his appeal without a reporter’s record.
          4) Enter written findings of fact, conclusions of law, and recommendations as to these
             issues, separate and apart from any docket sheet notations; and
          5) Make any other findings and recommendations the trial court deems appropriate.
See TEX. CRIM. PROC. art. 1.051(a), (c), (d)(1), (f), 26.04, TEX. R. APP. P. 38.8(b).
        The trial court shall have a court reporter record the hearing and file a supplemental
reporter’s record with this Court within 30 days from the date of this order. The trial court’s
findings and recommendations and any orders issued pursuant to the hearing shall be included in
a supplemental clerk’s record and filed in this Court within 30 days from the date of this order.
        The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s record
and the supplemental reporter’s record of the hearing are filed in this Court. The court coordinator
of the trial court shall set a hearing date and notify the parties and the Clerk of this Court of such
date.

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                     Acting individually


Date: August 8, 2017